        Case: 1:19-cv-03922 Document #: 1 Filed: 06/11/19 Page 1 of 14 PageID #:1



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

    MICHAEL YOUNG, individually and on behalf of          Case No.
    other similarly situated employees,

                                Plaintiffs,
                                                          Jury Trial Demanded
                           v.

    GRANITE CONSTRUCTION, INC. and
    KENNY CONSTRUCTION COMPANY

                                Defendants.


                      CLASS AND COLLECTIVE ACTION COMPLAINT

                                              SUMMARY

         1.    Michael Young (“Young”) and other workers like him (collectively, the “Straight Time

Workers”) were not paid overtime as required by the Fair Labor Standards Act (“FLSA”) for work

they performed for Granite Construction, Inc. (“Granite”) and Kenny Construction Company

(“Kenny”) (collectively, “Defendants”).

         2.    Granite is a full-service general contractor, construction management firm and

construction materials producer.1 Granite claims it is recognized as one of the top 25 largest

construction companies in the United States.2

         3.     In January 2013, Kenny Construction became a wholly-owned subsidiary of Granite

Construction, Inc.3




1
  https://www.graniteconstruction.com/company/our-brands (last visited June 11, 2019).
2
  Id.
3
  Id.
      Case: 1:19-cv-03922 Document #: 1 Filed: 06/11/19 Page 2 of 14 PageID #:2



          4.    Young and the similarly situated Straight Time Workers are Defendants’ employees

who were paid the same hourly rate for all hours worked, including those in excess of 40 hours in a

workweek.

          5.    To avoid paying the Straight Time Workers overtime, Defendants uniformly

misclassified them as exempt from the overtime provisions of the FLSA and applicable state laws.

          6.    Young brings this lawsuit to recover unpaid overtime on behalf of himself and all

Straight Time Workers who elect to opt-in to this action.

          7.    Young also brings this action on behalf of himself and similarly situated Straight Time

Workers in New York pursuant to Federal Rule of Civil Procedure 23 (“Rule 23”) to remedy violations

of the New York Labor Law (“NYLL”).

                                     JURISDICTION AND VENUE

          8.    This Court has original jurisdiction under 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331(a)

because this Action involves a federal question under the FLSA.

          9.    This Court has original jurisdiction over this Action pursuant to the Class Action

Fairness Act, 28 U.S.C. § 1332(d).

          10.   This Court also has supplemental jurisdiction over any state law sub-classes pursuant

to 28 U.S.C. § 1367.

          11.   The total number of all potential class members far exceeds 100.

          12.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Kenny

Construction Company is headquartered in this District and Division.

                                            THE PARTIES

          13.   Young is an adult individual who is a resident of the State of Michigan.

          14.   Granite and Kenny were joint employers of Young and the FLSA Collective (defined

below).


                                                  2
      Case: 1:19-cv-03922 Document #: 1 Filed: 06/11/19 Page 3 of 14 PageID #:3



        15.     During the operative period, Young was an employee of Granite and Kenny as defined

by the FLSA.

        16.     At all relevant times, Granite and Kenny were Young’s employers as defined in the

FLSA.

        17.     During the relevant period, Young was an employee of Granite and Kenny as defined

by the FLSA and NYLL.

        18.     At all relevant times, Granite and Kenny were Young’s employers as defined in the

FLSA and NYLL.

        19.     Young worked as a Field Construction/Commissioning Manager for Defendants from

March 2015 to December 2017.

        20.     Young worked for Defendants in New York state.

        21.     Young was staffed by Defendants to Rochester Electric & Gas and New York State

Electric & Gas Company.

        22.     While working for Defendants, Young was paid the same hourly rate for all hours

worked (including those hours in excess of 40 hours in a single workweek) with no overtime

compensation.

        23.     Young’s written consent is attached as Exhibit A.

        24.     Young coordinated laborers to perform construction services.

        25.     Young reported his hours to Defendants.

        26.     Young received a paycheck from Granite.

        27.     Young brings this action on behalf of himself and all other similarly situated hourly

employees paid straight time for all hours worked, including those over 40 in a workweek, under the

collective action provisions of the FLSA. See 29 U.S.C. §216(b). The similarly situated employees

sought to be certified as a collective action under the FLSA is defined as:


                                                   3
          Case: 1:19-cv-03922 Document #: 1 Filed: 06/11/19 Page 4 of 14 PageID #:4



           All individuals who worked for Granite Construction and Kenny Construction
           during the past three years who were paid the same hourly rate for all hours
           worked (including those hours in excess of 40 hours in single workweek), or,
           “straight time for overtime” (the “FLSA Collective”).

           28.    The FLSA Collective members are easily ascertainable from Defendants’ business and

personnel records.

           29.    Young also seeks certification of a class under FED. R. CIV. P. 23 to remedy

Defendants’ violations of the NYLL.

           30.    The class of similarly situated employees sought to be certified as a class action under

the NYLL is defined as:

           All employees who worked for Granite Construction and Kenny Construction
           in New York during the past 3 years who were paid the same hourly rate for all
           hours worked (including those hours in excess of 40 hours in single workweek),
           or, “straight time for overtime” (the “New York Class”).

           31.    The New York Class members are easily ascertainable from Defendants’ business and

personnel records.

           32.    Granite and Kenny specialize in complex infrastructure projects, including

transportation, industrial and federal contracting.4

           33.    When Young and the FLSA Collective and NYLL Class worked for Defendants, they

maintained the ability to hire and fire, supervise and control, set pay, determine hours, and approve

time sheets with respect to those workers.

           34.    Granite and Kenny may be served with process by serving their registered agent c/o

CT Corporation System, 818 West Seventh Street, Suite 930, Los Angeles, CA 90017.

                                     COVERAGE UNDER THE FLSA




4
    Id.


                                                       4
      Case: 1:19-cv-03922 Document #: 1 Filed: 06/11/19 Page 5 of 14 PageID #:5



       35.     At all relevant times, Defendants were both employers within the meaning of the

Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       36.     At all relevant times, Defendants were each an enterprise within the meaning of

Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       37.     At all relevant times, Defendants were enterprises engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. §

203(s)(1), because it had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials – such as cell

phones, computers, walkie-talkies, hardhats, and personal protective equipment - that have been

moved in or produced for commerce and are necessary for and were routinely used in the work Young

and the FLSA Collective performed for Defendants.

       38.     At all relevant times, Granite and Kenny both had an annual gross volume of sales

made or business done of not less than $1,000,000.

       39.     At all times hereinafter mentioned, Young and the FLSA Collective were engaged in

commerce or in the production of goods for commerce.

                                            THE FACTS

       40.     Defendants paid Young according to their “straight time for overtime” policy.

       41.     During the relevant period, Young worked for Defendants as an hourly employee.

       42.     Defendants set Young’s schedule.

       43.     Young was paid by the hour.

       44.     Young was paid $55 per hour for hours approved by Defendants when he started in

March 2015.

       45.     At the end of his employment with Defendants in December of 2017, Young was paid

$65 per hour for hours approved by Defendants.


                                                  5
         Case: 1:19-cv-03922 Document #: 1 Filed: 06/11/19 Page 6 of 14 PageID #:6



          46.   If Young worked fewer than 40 hours in a week, he would be paid only for the hours

he actually worked.

          47.   But Young regularly worked more than 40 hours in a week.

          48.   Young routinely worked 50-60 hours a week.

          49.   Young occasionally worked up to 80 hours a week.

          50.   Within the past 3 years, Defendants employed Young in New York during at least one

week in which he worked more than 40 hours.

          51.   Upon information and belief, Defendants employed more than 100 Straight Time

Workers in New York in the last 3 years.

          52.   The hours Young, the FLSA Collective, and the New York Class worked are reflected

in Defendants’ payroll records, which have or should have been maintained by Defendants in the

ordinary course of business.

          53.   Defendants paid Young, the FLSA Collective, and the New York Class the same

hourly rate for all hours worked, including for those hours in excess of 40 hours in a single workweek.

          54.   Young, the FLSA Collective, and the New York Class did not receive overtime for all

hours worked in excess of 40 hours in a single workweek while working for Defendants.

          55.   Rather than receiving time and half as required by the FLSA, Young, the FLSA

Collective, and the New York Class were only paid their straight time regular rates of pay for all hours

worked.

          56.   This “straight time for overtime” payment scheme violates the FLSA and NYLL.

          57.   Defendants paid Young, the FLSA Collective, and the New York Class on an hourly

basis.

          58.   Defendants never guaranteed Young, the FLSA Collective, and the New York Class a

minimum weekly salary irrespective of days or hours worked.


                                                   6
      Case: 1:19-cv-03922 Document #: 1 Filed: 06/11/19 Page 7 of 14 PageID #:7



        59.     Defendants did not pay Young, the FLSA Collective, and the New York Class on a

salary basis.

        60.     Defendants were aware of the overtime requirements of the FLSA and NYLL.

        61.     Nevertheless, the hourly employees like Young, the FLSA Collective, and the New

York Class did not receive overtime while working for Defendants.

                         CLASS AND COLLECTIVE ACTION ALLEGATIONS

        62.     The illegal pay practices imposed on Young were imposed on members of the FLSA

Collective and New York Class.

        63.     Young brings the First Cause of Action on behalf of himself and the FLSA Collective.

        64.     Young brings the Second Cause of Action, an overtime claim under the NYLL, on

behalf of himself and the New York Class.

        65.     The illegal straight time for overtime policy Defendants imposed on Young was

likewise imposed on the FLSA Collective and the New York Class.

        66.     The members of the FLSA Collective and the New York Class are geographically

diverse and spread throughout the country.

        67.     The members of the FLSA Collective and the New York Class were victimized by the

straight time for overtime policy which is in willful violation of the FLSA and the state overtime laws

referenced in this complaint.

        68.     Defendants regularly assigned members of the FLSA Collective and the New York

Class to work away from their homes.

        69.     Based on his experiences and tenure with Defendants, Young is aware that

Defendants’ illegal practices were imposed on other members of the FLSA Collective and the New

York Class.




                                                  7
      Case: 1:19-cv-03922 Document #: 1 Filed: 06/11/19 Page 8 of 14 PageID #:8



        70.     The FLSA Collective and the New York Class were denied overtime at one and one-

half times their regular rates when they worked more than 40 hours per week.

        71.     Defendants’ failure to pay overtime at the rates required by state and/or federal law

result from a generally applicable, systematic policy which is not dependent on the personal

circumstances of the FLSA Collective and the New York Class.

        72.     Young’s experiences are therefore typical of the experiences of the FLSA Collective

and the New York Class.

        73.     The specific job titles or precise job locations of the various members of the FLSA

Collective and the New York Class do not prevent class or collective treatment.

        74.     Young has no interests contrary to, or in conflict with, the FLSA Collective and the

New York Class that would prevent class or collective treatment.

        75.     Like each member of the FLSA Collective and the New York Class, Young has an

interest in obtaining the unpaid overtime wages owed under state and/or federal law.

        76.     A class and collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.

        77.     Absent a class and collective action, many members of the FLSA Collective and the

New York Class will not obtain redress of their injuries and Defendants will reap the unjust benefits

of violating the FLSA and applicable state labor law.

        78.     Furthermore, even if some of the FLSA Collective and the New York Class could

afford individual litigation against Defendants, it would be unduly burdensome to the judicial system.

        79.     Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of the FLSA Collective and the New York Class and provide for judicial consistency.

        80.     The questions of law and fact common to the FLSA Collective and the New York

Class predominate over any questions affecting solely the individual members.


                                                   8
      Case: 1:19-cv-03922 Document #: 1 Filed: 06/11/19 Page 9 of 14 PageID #:9



        81.     Among the common questions of law and fact are:

                a. Whether Defendants employed the members of the FLSA Collective and the New

        York Class within the meaning of the applicable state and federal statutes, including the FLSA

        and NYLL;

                b. Whether Defendants’ violation of the FLSA and NYLL resulted from a continuing

        course of conduct;

                c. Whether Defendants’ decision to pay straight time for overtime to hourly workers

        was made in good faith;

                d. Whether Defendants’ decision to not pay time and a half for overtime to the

        members of the FLSA Collective and the New York Class was made in good faith;

                e. Whether Defendants paid members of the FLSA Collective and the New York Class

        on a salary basis;

                f. Whether Defendants’ violations of the FLSA and/or NYLL were willful; and

                g. Whether Defendants’ illegal pay practice applied to the FLSA Collective and the

        New York Class.

        82.     Young, the FLSA Collective, and the New York Class sustained damages arising out

of Defendants’ illegal and uniform employment policy.

        83.     Young knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective or class action.

        84.     Even if the issue of damages were somewhat individual in character, the damages can

be calculated by reference to Defendants’ records and there is no detraction from the common nucleus

of liability facts. Therefore, this issue does not preclude collective and class action treatment.

        85.     Defendants are liable under the FLSA and NYLL for failing to pay overtime to Young,

the FLSA Collective, and the New York Class.


                                                     9
     Case: 1:19-cv-03922 Document #: 1 Filed: 06/11/19 Page 10 of 14 PageID #:10



         86.   Consistent with Defendants’ straight time for overtime policy, Young and members

of the FLSA Collective and New York Class were not paid the proper premium overtime

compensation when they worked more than 40 hours in a workweek.

         87.   As part of a regular business practice, Defendants intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA and NYLL with respect

to Young and members of the FLSA Collective and the New York Class.

         88.   Defendants’ illegal straight time for overtime policy deprived Young, the FLSA

Collective, and the State Law Class of the premium overtime wages they are owed under state and

federal law.

         89.   Defendants were aware, or should have been aware, that federal and/or state law

required them to pay Young and members of the FLSA Collective and New York Class overtime

premiums for all hours worked in excess of 40 per workweek.

         90.   Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA and NYLL.

         91.   Numerous Straight Time Workers who worked with Young (including in New York)

were paid in the same manner, performed similar work, and were not properly compensated for all

hours worked as required by state and federal wage laws.

         92.   Based on his experiences and tenure with Defendants, Young is aware that these illegal

practices were imposed on members of the FLSA Collective as well as members of the New York

Class.

         93.   The members of the FLSA Collective and the New York Class were not paid overtime

at one and one-half times their regular rates when they worked in excess of 40 hours per week.




                                                10
        Case: 1:19-cv-03922 Document #: 1 Filed: 06/11/19 Page 11 of 14 PageID #:11



          94.    The failure to pay overtime at the rates required by state and federal law result from

generally applicable, systematic policies and practices which are not dependent on the personal

circumstances of the members of the FLSA Collective or the New York Class.

          95.    Young’s experiences are therefore typical of the experiences of members of the FLSA

Collective and the New York Class.

          96.    The specific job titles or precise job locations of the various members of the FLSA

Collective or the New York Class do not prevent collective treatment.

          97.    Young has no interests contrary to, or in conflict with, the members of the FLSA

Collective or the New York Class.

          98.    Like each member of the FLSA Collective and the New York Class, Young has an

interest in obtaining the unpaid overtime wages owed under federal law.

          99.    The precise size and the identity of other members of the FLSA Collective and the

New York Class are ascertainable from the business records, tax records, and/or employee or

personnel records maintained by Defendants.

                       FIRST CAUSE OF ACTION – FLSA OVERTIME WAGES
                       (BROUGHT BY YOUNG AND THE FLSA COLLECTIVE)

          100.   The failure to pay Young and the FLSA Collective at one-and-one-half times their

regular rates violated the FLSA’s overtime provisions.

          101.   Defendants owe Young and the FLSA Collective overtime pay at the proper overtime

rate.

          102.   Defendants did not make a good faith effort to comply with the FLSA with respect to

the compensation of Young and the FLSA Collective.

          103.   Because Defendants knew, or showed reckless disregard for whether their pay

practices violated the FLSA, Defendants owe these wages for at least the past three years.



                                                  11
     Case: 1:19-cv-03922 Document #: 1 Filed: 06/11/19 Page 12 of 14 PageID #:12



        104.        Defendants are liable to Young and the FLSA Collective for an amount equal to all

unpaid overtime wages as liquidated damages.

        105.        Young and the FLSA Collective are entitled to recover all reasonable attorneys’ fees

and costs incurred in this action.

                       SECOND CAUSE OF ACTION – NYLL OVERTIME WAGES
                    (BROUGHT ON BEHALF OF YOUNG AND THE NEW YORK CLASS)

        106.        The overtime provisions of the NYLL and its supporting regulations apply to

Defendants and protect Young and the New York Class.

        107.        Defendants failed to pay Young and the New York Class the premium overtime wages

to which they were entitled under the NYLL – at a rate of 1.5 times their regular rate of pay – for all

hours worked beyond 40 per workweek.

        108.        Through their knowing or intentional failure to pay Young and the New York Class

the appropriate overtime wages for hours worked in excess of 40 hours per workweek, Defendants

willfully violated the NYLL, Article 19, § 650 et seq., and supporting New York State Department of

Labor regulations.

        109.        Due to Defendants’ willful violations of the NYLL, Young and the New York Class

are entitled to recover from Defendants their unpaid overtime wages, liquidated damages,

prejudgment interest, and reasonable attorneys’ fees and costs pursuant to the NYLL.

                                              JURY DEMAND

        110.        Young demands a trial by Jury.

                                                  PRAYER

        111.        Young, individually, and on behalf of himself, the FLSA Collective and the New York

Class, respectfully requests that this Court grant the following relief:

               a.      An Order designating the FLSA Collective as a collective action and permitting

                       the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated
                                                     12
    Case: 1:19-cv-03922 Document #: 1 Filed: 06/11/19 Page 13 of 14 PageID #:13



                  individuals with instructions to permit them to assert timely FLSA claims in this

                  action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

            b.    For an Order appointing Young as representative and his counsel to represent the

                  interests of the FLSA Collective and the New York Class;

            c.    For an Order finding Defendants liable to Young and the FLSA Collective for

                  unpaid overtime owed under the FLSA, as well as liquidated damages in an amount

                  equal to their unpaid compensation;

            d.    Certification of the New York Class pursuant to FRCP 23;

            e.    For an Order awarding attorneys’ fees, costs and pre- and post-judgment interest

                  at the highest available rates; and

            f.    For an Order granting such other and further relief as may be necessary and

                  appropriate.

                                                        Respectfully submitted,


Date: June 11, 2019                                     /s/Douglas M. Werman
                                                        One of Plaintiff’s Attorneys


Douglas M. Werman
Maureen A. Salas
WERMAN SALAS P.C.
77 W. Washington, Suite 1402
Chicago, IL 60602
(312) 419-1008

       AND

Michael A. Josephson
Texas State Bar No. 24014780
mjosephson@mybackwages.com
Richard M. Schreiber
Texas State Bar No. 24056278
rschreiber@mybackwages.com
JOSEPHSON DUNLAP, LLP
11 Greenway Plaza, Suite 3050
                                                 13
    Case: 1:19-cv-03922 Document #: 1 Filed: 06/11/19 Page 14 of 14 PageID #:14



Houston, Texas 77046
713-352-1100 – Telephone
713-352-3300 – Facsimile

      AND

Richard J. (Rex) Burch
Texas State Bar No. 24001807
rburch@brucknerburch.com
BRUCKNER BURCH, P.L.L.C.
8 Greenway Plaza, Suite 1500
Houston, Texas 77046
713-877-8788 – Telephone
713-877-8065 – Facsimile

ATTORNEYS IN CHARGE FOR PLAINTIFF




                                        14
